      Case 18-15968-jkf     Doc 16     Filed 10/18/18 Entered 10/18/18 15:37:00            Desc Main
                                       Document      Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :    CHAPTER 13 PROCEEDING
                                              :
JUANITA COOPER,                               :    CASE NO. 18-15968 JKF
                                              :
Debtor.                                       :
CITIZENS BANK NA F/K/A RBS                    :
CITIZENS NA,                                  :
                                              :
Creditor,                                     :
                                              :
vs.                                           :
                                              :
WILLIAM MILLER,                               :
Trustee,                                      :
Respondent(s).

                OBJECTION TO FINAL CONFIRMATION OF CHAPTER 13 PLAN

         AND NOW, comes secured creditor, CITIZENS BANK NA f/k/a RBS CITIZENS NA

(“Creditor”), by and through its counsel, Adam R. Elgart, Esquire, and hereby files the following

objection to final confirmation of the Debtor’s Chapter 13 Plan:

      1. On or about October 10, 2018, the Debtor filed a Chapter 13 Plan (the “Plan”) with the Court.

      2. On or before November 19, 2018, Creditor will file a secured claim by the Proof of Claim

         deadline with an estimated total secured claim in the amount of $163,912.26 and pre-petition

         arrears in the amount of $76,040.70. Creditor's claim is secured only by a security interest in

         the Debtor's real property located at 97 East Duval Street, Philadelphia, PA 19144.

      3. The secured property is the Debtor’s personal residence.

      4. The Debtor’s Plan provides to pay $57,227.00 towards Creditor’s claim. The Debtor’s Plan

         proposes to treat Creditor’s claim unfairly by proposing to pay an inadequate arrearage amount.

      5. Debtor's Plan fails to comply with 11 USC § 1322(b)(5) which permits debtors to cure defaults

         while resuming and maintaining regular payments on long term obligations. The Debtor’s plan
   Case 18-15968-jkf         Doc 16      Filed 10/18/18 Entered 10/18/18 15:37:00               Desc Main
                                         Document      Page 2 of 2

        fails to cure Creditor’s pre-petition default.

    6. The Debtor’s Plan proposes total plan payments of $66,900.00, and therefore is not feasible and

        will be underfunded if all Claims are paid.

    7. The Chapter 13 Plan is an attempt to modify the rights of the secured creditor in violation of Section

        1322(b)(2).

        WHEREFORE, CITIZENS BANK NA f/k/a RBS CITIZENS NA respectfully requests that the

Court deny final confirmation of the Debtor's Chapter 13 Plan unless the Debtor amends her Plan to

satisfy the arrears and provide for adequate treatment of Creditor’s secured claim.

                                                 MATTLEMAN, WEINROTH & MILLER, P.C.
Dated: October 18, 2018
                                                 /s/Adam R. Elgart
                                                 Adam R. Elgart, Esq.
                                                 Attorney I.D. No. 70101
                                                 MATTLEMAN WEINROTH & MILLER
                                                 401 Route 70 East, Ste. 100
                                                 Cherry Hill, NJ 08034
                                                 (856) 429-5507
                                                 Attorney for Creditor
